81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
587+,( 0,&+(//( 6:$1621            
                                     
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
+2:$5' 81,9(56,7                  
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 0(025$1'80 23,1,21

       2Q $XJXVW   SODLQWLII 5XWKLH 0LFKHOOH 6ZDQVRQ SURFHHGLQJ pro se LQLWLDWHG DQ

DFWLRQ DJDLQVW +RZDUG 8QLYHUVLW\ ,QF ³+RZDUG´ DQG 3UXGHQWLDO ,QVXUDQFH &RPSDQ\ RI $PHULFD

³3UXGHQWLDO´ LQ WKH 6XSHULRU &RXUW IRU WKH 'LVWULFW RI &ROXPELD Swanson I 'HI 3UXGHQWLDO¶V

1RWLFH RI 5HPRYDO >1R FY 'NW  @ ³6ZDQVRQ I 1RWLFH´   ([ WR Swanson I

1RWLFH >'NW  @ ³Swanson I &RPSO´ DW  $IWHU GHIHQGDQW UHPRYHG WKH ODZVXLW WR WKLV &RXUW

SODLQWLII PRYHG WR UHPDQG LW WZLFH See Swanson I 0RW WR 5HPDQG >'NW  @ id. 6HFRQG 0RW

WR 5HPDQG >'NW  @ 3ODLQWLII¶V PRWLRQV ZHUH GHQLHG EHFDXVH WKH FDVH LQYROYHG FODLPV DULVLQJ

XQGHU IHGHUDO ODZ DQG ZDV WKHUHIRUH SURSHUO\ EHIRUH WKH &RXUW Swanson I 2UGHU 'HQ\LQJ 0RW WR

5HPDQG >'NW  @ id. 0LQ 2UGHU 'HQ\LQJ 0RW WR 5HPDQG 2FW   DQG HYHQWXDOO\ WKH

FDVH ZDV GLVPLVVHG Id. 2UGHU >'NW  @

       2Q 2FWREHU   SODLQWLII ILOHG DQRWKHU ODZVXLW DJDLQVW +RZDUG DOOHJLQJ WKDW LW

³LOOHJDOO\ UHPDQGHG >KHU@ FDVH IURP WKH 6XSHULRU &RXUW WR WKH 86 'LVWULFW &RXUW´ LQ DQ HIIRUW WR

³GHOD\ >KHU@ FRXUW GDWH´ 1RWLFH RI 5HPRYDO >1R FY 'NW  @ ³'HI¶V 1RWLFH´  
([ $ WR 'HI¶V 1RWLFH >'NW  @ ³&RPSO´ 'HIHQGDQW UHPRYHG WKH VHFRQG FDVH WR WKLV &RXUW

RQ GLYHUVLW\ JURXQGV XQGHU  86&  D RQ 'HFHPEHU   'HI¶V 1RWLFH  ± 

       1RZ GHIHQGDQW KDV PRYHG WR GLVPLVV WKH FRPSODLQW SXUVXDQW WR )HGHUDO 5XOH RI &LYLO

3URFHGXUH E DUJXLQJ WKDW WKH FRPSODLQW PHUHO\ VHHNV WR ³FKDOOHQJH \HW DJDLQ WKH UHPRYDO

RI HDUOLHU OLWLJDWLRQ´ DQ ³LVVXH WKDW KDV DOUHDG\ EHHQ KHDUG WZLFH DQG GHQLHG E\ WKLV &RXUW´ DQG

WKDW WKH FRPSODLQW LV ³VLPSO\ LQGLVFHUQLEOH´ DQG IDLOV WR VWDWH D FODLP 'HI +RZDUG¶V 0RW WR

'LVPLVV >'NW  @ ³'HI¶V 0RW´ 0HP RI 3 	 $ LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V

0HP´ DW ± 3ODLQWLII RSSRVHG WKH PRWLRQ RQ )HEUXDU\   2SS WR 0RW WR 'LVPLVV

>'NW  @ ³3O¶V 2SS´

       %HFDXVH SODLQWLII KDV IDLOHG WR VWDWH D FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG WKH &RXUW ZLOO

JUDQW GHIHQGDQW¶V PRWLRQ WR GLVPLVV

                                        67$1'$5' 2) 5(9,(:

       ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR VWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH´ Ashcroft v. Iqbal

 86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG accord Bell Atl. Corp. v. Twombly

 86    ,Q Iqbal WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV

GHFLVLRQ LQ Twombly ³)LUVW WKH WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV




      7KH &RXUW FRQVWUXHV SODLQWLII¶V FRPSODLQW OLEHUDOO\ DQG DVVXPHV WKDW SODLQWLII XVHG WKH ZRUG
³UHPDQGHG´ LQ KHU FRPSODLQW ZKHQ VKH DFWXDOO\ PHDQW ³UHPRYHG´ See Haines v. Kerner  86
 ±  KROGLQJ DOOHJDWLRQV RI pro se FRPSODLQW WR ³OHVV VWULQJHQW VWDQGDUGV WKDQ
IRUPDO SOHDGLQJV GUDIWHG E\ ODZ\HUV´

        %RWK WKH ³GLYHUVLW\´ DQG ³DPRXQW LQ FRQWURYHUV\´ UHTXLUHPHQWV KDYH EHHQ PHW 3ODLQWLII
LV D FLWL]HQ RI WKH VWDWH RI *HRUJLD GHIHQGDQW +RZDUG LV LQFRUSRUDWHG XQGHU WKH ODZV RI WKH 'LVWULFW
RI &ROXPELD DQG RSHUDWHV LWV SULQFLSDO SODFH RI EXVLQHVV LQ WKH 'LVWULFW RI &ROXPELD DQG SODLQWLII
VHHNV GDPDJHV LQ WKH DPRXQW RI  'HI¶V 1RWLFH  ±

                                                  
FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH WR OHJDO FRQFOXVLRQV´  86 DW  $QG ³>V@HFRQG

RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI VXUYLYHV D PRWLRQ WR GLVPLVV´ Id DW 

       $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Iqbal  86 DW

 ³7KH SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶ EXW LW DVNV IRU PRUH WKDQ

D VKHHU SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id $ SOHDGLQJ PXVW RIIHU PRUH WKDQ

³ODEHOV DQG FRQFOXVLRQV´ RU D ³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ´ id

TXRWLQJ Twombly  86 DW  DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ

VXSSRUWHG E\ PHUH FRQFOXVRU\ VWDWHPHQWV GR QRW VXIILFH´ Id

       :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH &RXUW LV ERXQG WR FRQVWUXH

D FRPSODLQW OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG LW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. see also Browning v. Clinton  )G   '&

&LU 

       :KHUH WKH DFWLRQ LV EURXJKW E\ D pro se SODLQWLII D GLVWULFW FRXUW KDV DQ REOLJDWLRQ ³WR

FRQVLGHU KLV ILOLQJV DV D ZKROH EHIRUH GLVPLVVLQJ D FRPSODLQW´ Schnitzler v. United States 

)G   '& &LU  FLWLQJ Richardson v. United States  )G   '& &LU

 EHFDXVH VXFK FRPSODLQWV DUH KHOG ³WR OHVV VWULQJHQW VWDQGDUGV WKDQ IRUPDO SOHDGLQJV GUDIWHG

E\ ODZ\HUV´ Haines  86 DW ±




                                                 
                                                $1$/<6,6

         8QGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH D D FRPSODLQW PXVW FRQWDLQ D ³VKRUW DQG SODLQ

VWDWHPHQW RI WKH FODLP VKRZLQJ WKDW WKH SOHDGHU LV HQWLWOHG WR UHOLHI´ )HG 5 &LY 3 D 7KLV

SOHDGLQJ VWDQGDUG ³GHPDQGV PRUH WKDQ DQ XQDGRUQHG WKHGHIHQGDQWXQODZIXOO\KDUPHGPH

DFFXVDWLRQ´ Iqbal  86 DW  FLWLQJ Twombly  86 DW  +HUH SODLQWLII¶V FRPSODLQW

UHDGV DV IROORZV

                +RZDUG 8QLYHUVLW\ LOOHJDOO\ UHPDQGHG P\ FDVH IURP WKH 6XSHULRU &RXUW WR
                WKH 86 'LVWULFW &RXUW LOOHJDOO\ +RZDUG 8QLYHUVLW\ LV WU\LQJ WR GHOD\ P\
                FRXUW GDWH ZKLFK LV 1RY   , KDG WR OHDYH P\ KRPH LQ $WODQWD *$
                DQG WUDYHO  KUV EDFN WR '& WR DUUDQJH P\ FDVH EH SXW EDFN WR WKH
                6XSHULRU &W
&RPSO

         $OWKRXJK WKH &RXUW LV PLQGIXO WKDW FRPSODLQWV ILOHG E\ pro se OLWLJDQWV PXVW EH KHOG WR OHVV

VWULQJHQW VWDQGDUGV WKDQ WKRVH DSSOLHG WR IRUPDO SOHDGLQJV GUDIWHG E\ ODZ\HUV see Haines  86

DW  SODLQWLII GRHV QRW LGHQWLI\ DQ\ OHJDO EDVLV IRU KHU FRPSODLQW See &RPSO 7KXV SODLQWLII¶V

FRPSODLQW ODFNV WKH QHFHVVDU\ ³VWDWHPHQW RI WKH FODLP VKRZLQJ WKDW WKH SOHDGHU LV HQWLWOHG WR UHOLHI´

See )HG 5 &LY 3 D

         (YHQ LI RQH JHQHURXVO\ DVVXPHV WKDW LW ZDV SODLQWLII¶V LQWHQW WR DOOHJH VRPH VRUW RI DEXVH

RI SURFHVV FODLP see 'HI¶V 1RWLFH   3O¶V 2SS DW  VKH KDV DOVR IDLOHG WR VWDWH D FODLP XSRQ

ZKLFK UHOLHI FDQ EH JUDQWHG $EXVH RI SURFHVV RFFXUV LQ WKH 'LVWULFW RI &ROXPELD ZKHQ WKHUH LV ³D

SHUYHUVLRQ RI WKH MXGLFLDO SURFHVV DQG DFKLHYHPHQW RI VRPH HQG QRW DQWLFLSDWHG LQ WKH UHJXODU

SURVHFXWLRQ RI WKH FKDUJH´ Whelan v. Abell  )G   '& &LU  FLWLQJ Morowitz

v. Marvel  $G   '&  ³7KHUH DUH WZR HVVHQWLDO HOHPHQWV WR DQ DEXVH RI

SURFHVV FODLP µ WKH H[LVWHQFH RI DQ XOWHULRU PRWLYH DQG  DQ act LQ WKH XVH RI SURFHVV RWKHU

WKDQ VXFK DV ZRXOG EH SURSHU LQ WKH UHJXODU SURVHFXWLRQ RI WKH FKDUJH¶´ Houlahan v. World Wide



                                                  
Ass’n of Specialty Programs & Schs.,  ) 6XSS G   ''&  TXRWLQJ Hall v.

Hollywood Credit Clothing Co.  $G   '& 

       3ODLQWLII IDLOV WR DOOHJH DQ\ IDFWV UHOHYDQW WR HLWKHU RI WKH HOHPHQWV WR DQ DEXVH RI SURFHVV

FODLP DQG RIIHUV RQO\ FRQFOXVRU\ DVVHUWLRQV $OWKRXJK SODLQWLII FODLPV WKDW GHIHQGDQW UHPRYHG KHU

FDVH WR WKH GLVWULFW FRXUW ³WR GHOD\ >KHU@ FRXUW GDWH´ &RPSO VKH GRHV QRW SURYLGH DQ\ IDFWV WR

VXSSRUW VXFK D FRQFOXVLRQ VLQFH WKH 1RWLFH RI 5HPRYDO ZDV ILOHG DW WKH DSSURSULDWLRQ MXQFWXUH LQ

WKH FDVH See Swanson I 1RWLFH 0RUHRYHU HYHQ LI VXFK D FRQFOXVRU\ DVVHUWLRQ FRXOG DOOHJH DQ

XOWHULRU PRWLYH EHKLQG WKH UHPRYDO SODLQWLII¶V DEXVH RI SURFHVV FODLP ³FDQQRW VXUYLYH LQ YLHZ RI

WKH IDFW WKDW LQ DYDLOLQJ >LWVHOI@ RI WKH MXGLFLDO SURFHVV >GHIHQGDQW@ VRXJKW RQO\ VXFK UHOLHI DV WKH

V\VWHP OHJLWLPDWHO\ RIIHUHG´ Kopff v. World Research Grp., LLC  ) 6XSS G  ±

''&  see also Morowitz  $G DW  ³7KH FULWLFDO FRQFHUQ LQ DEXVH RI SURFHVV FDVHV

LV ZKHWKHU SURFHVV ZDV XVHG WR DFFRPSOLVK DQ HQG XQLQWHQGHG E\ ODZ    ´ 5HVWDWHPHQW 6HFRQG

RI 7RUWV   FPW E  ³>7@KHUH LV QR DFWLRQ IRU DEXVH RI SURFHVV ZKHQ WKH SURFHVV LV XVHG

IRU WKH SXUSRVH IRU ZKLFK LV ZDV LQWHQGHG EXW WKHUH LV DQ LQFLGHQWDO PRWLYH RI VSLWH RU DQ XOWHULRU

SXUSRVH RI EHQHILW WR WKH GHIHQGDQW´

       +HUH WKHUH LV QR DOOHJDWLRQ WKDW GHIHQGDQW VRXJKW D ³FROODWHUDO WKLQJ ZKLFK >SODLQWLII@ FRXOG

QRW OHJDOO\ DQG UHJXODUO\ EH FRPSHOOHG WR GR´ Scott v. District of Columbia  )G  

'& &LU  FRQFOXGLQJ WKDW WKH HOHPHQWV ZHUH QRW HVWDEOLVKHG ZKHQ SODLQWLII GLG QRW FRQWHQG

WKDW WKH ILOLQJ RI FULPLQDO FKDUJHV ZDV LQWHQGHG WR SUHVVXUH KLP LQWR WDNLQJ DQ\ DFWLRQ RU SUHYHQW

KLP IURP WDNLQJ DFWLRQ TXRWLQJ Bown v. Hamilton  $G   '& 

       'HIHQGDQW LQYRNHG WKH UXOHV JRYHUQLQJ IHGHUDO MXULVGLFWLRQ IRU WKHLU LQWHQGHG SXUSRVH

0RUHRYHU HYHQ LI WKH UHPRYDO RI D FDVH WR GLVWULFW FRXUW FRXOG RFFDVLRQ VRPH GHOD\ LQ RUGHU WR IRU

H[DPSOH JLYH SODLQWLII WLPH WR ILOH D PRWLRQ WR UHPDQG RU IRU WKH GHIHQGDQW WR DQVZHU LI LW KDV QRW



                                                 
GRQH VR DOUHDG\ VXFK D UHVXOW LV WKH ³XQKDSS\ LQFLGHQW´ RI DOPRVW DQ\ UHPRYDO See Kopff  )

6XSS G DW  REVHUYLQJ WKDW ³LQFRQYHQLHQFH DQG KDUDVVPHQW´ DUH WKH ³XQKDSS\ LQFLGHQW RI

DOPRVW DQ\ OLWLJDWLRQ DQG DUH DQ LQVXIILFLHQW EDVLV IRU DQ DEXVH RI SURFHVV >FODLP@´ $QG

QRWZLWKVWDQGLQJ SODLQWLII¶V FODLP WKDW WKH UHPRYDO SURPSWHG KHU WR WUDYHO WR :DVKLQJWRQ '& WR

DWWHQG WR WKH PDWWHU see &RPSO WKDW ZDV QRW D OHJDO UHTXLUHPHQW DV WKHUH ZHUH QR KHDULQJV

VFKHGXOHG LQ WKH PDWWHU DQG SODLQWLII KDV QRW DOOHJHG WKDW VKH ZDV FRPSHOOHG WR GR DQ\WKLQJ RWKHU

WKDQ ZKDW ZRXOG QRUPDOO\ EH OHJDOO\ UHTXLUHG RI DQ\ SODLQWLII DIWHU D GHIHQGDQW UHPRYHV D FDVH

                                             &21&/86,21

       %HFDXVH SODLQWLII KDV IDLOHG WR VWDWH D FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG WKH &RXUW ZLOO

JUDQW GHIHQGDQW¶V PRWLRQ WR GLVPLVV XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( $SULO